DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Allowable Subject Matter
Claims 2-4 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: the avatar matching system of claim 1, wherein receiving the animation file further comprises: receiving the animation file from a puppet animation system, wherein the puppet animation system receives the animation input from the client device and generates the animation file including the first metadata.

	Regarding claim 17, see treatment of claim 2.
	Regarding claim 18, see treatment of claim 3.
	Regarding claim 19, see treatment of claim 4.

Claims 5-15 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 5, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: a content controller system comprising: a puppet animation system to receive an animation input from a client device, and generate an animation tile including a first metadata based on the animation input, wherein the animation file is associated with a media content identification; an avatar matching system to receive an animation file including the first metadata, generate a plurality of puppets associated with a plurality of frames using the first metadata, wherein the animation file comprises the plurality of frames, causing a puppet matching interface to be displayed on a client device, wherein the puppet matching interface includes one of the plurality of puppets in a first pose, receiving a puppet posing input from the client device, the puppet posing input being associated with a second pose, causing the one of the plurality of puppets to be displayed in the second pose in the puppet and a rendering server system to: render a set of media content item segments using the media content identification, wherein rendering the set of media content item segments comprises: retrieving the first metadata and the second metadata from a metadata database associated with the media content identification, and rendering the set of media content item segments using the first metadata and second metadata.
	Dependent claims 6-14 are also allowable for depending from independent claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. (U.S. Pat. App. Pub. No. US 20210125393 A1; hereinafter "Sumner").

	Regarding claim 1, Sumner teaches an avatar matching system comprising:
a processor (Sumner, ¶ [0066], processor); and

receiving an animation file including a first metadata based on an animation input, wherein the animation file is associated with a media content identification (Sumner, ¶ [0033], animation (i.e., file) is received along with accompanying metadata wherein animation having objects and characters; ¶ [0035], objectName. Note: since metadata is data that provides information about other data, it is obvious to one of ordinary skill in the art that the animation file with the accompanied metadata would be able to identify the mediate content enclosed therein.),
generating a plurality of puppets associated with a plurality of frames using the first metadata, wherein the animation file comprises the plurality of frames (Sumner, ¶ [0033], animation with accompanied metadata generally includes a set of frames, where each frame includes zero or more elements, such as objects and characters (i.e., puppets)),
causing a puppet matching interface to be displayed on a client device, wherein the puppet matching interface includes one of the plurality of puppets in a first pose (Sumner, ¶ [0016], graphical user interface (GUI) for artist; ¶ 
receiving a puppet posing input from the client device, the puppet posing input being associated with a second pose (Sumner, ¶ [0020], user moving objects; ¶ [0028], user repositioning character’s right hand to the updated position),
causing the one of the plurality of puppets to be displayed in the second pose in the puppet matching interface by the client device (Sumner, Fig. 1, ¶ [0028], see updated character in Figs. 1’s 100A-100B), and
generating a second metadata based on the puppet posing input (Sumner, ¶ [0016], a metadata representation is provided that describes the aspects of an animation that can be varied; Fig. 7, ¶ [0068], the Storage 720 includes one or more Animations 205, and corresponding Metadata 210…the Animations 205 can also include modified or refined animations... each Animation 205 is associated with corresponding Metadata 210. Note: while the cited portions do not expressly teach the limitation, they render them obvious. That is, the teachings and embodiments would allow one of ordinary skill in the art to generate a new metadata for modified animations. One reason would have been to provide the advantage 

	Regarding claim 16, see treatment of claim 1.

	Regarding claim 20, see treatment of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619